Per Curiam.
Here was no valid contract proved, . . The defendant waived no right. The promise to pay the debt of another, was without any consideration averred or shown, and therefore void. It was also void for want of being in writing; and the defendant may, for aught that appears, have insisted upon the statute before ° l r ’ r the jury. The return only says, “ that no further wit.ness was produced by the parties.” The case affords no ground for any inference by which we can support the .legality of the demand.
Judgment reversed.